DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the prior art fails to further disclose, teach, or suggest wherein the cover is rotatable about the longitudinal axis of the hopper between the first position and the second position; regarding claim 8, the prior art fails to further disclose, teach, or suggest wherein the tube includes one or more weep holes through which pressure may be relieved as graft material is passed through the tube..
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 10, Brubaker discloses the instrument of claim 1 (see rejection of claim 1 below), which is claimed in the set of claim 10 but fails to further disclose, teach, or suggest a transfer cutter comprising: a body with a cavity that is open through a distal end of the transfer cutter, a cutting tip at the distal end of the transfer cutter, and a graft ejector operable to push a graft collected in the cavity out of the cutting tip of the transfer cutter as part of the instrument set.  It is considered that adding such a transfer cutter to Brubaker’s instrument to make a ‘set’ would not have been obvious to one of ordinary skill in the art at the time the invention was made since there is no suggestion of the need for a transfer cutter in the disclosure of Brubaker; and regarding claim 16, Brubaker fails to disclose, teach, or suggest a method of delivering graft material to a surgical site comprising: collecting graft material from blood components including blood clotting components; forming the collected graft material into a shape suitable for insertion into a surgical site to promote tissue healing; placing the graft material in a hopper of an instrument for containing the graft material, wherein the graft material is placed through a first opening in the hopper; closing the first opening in the hopper; and after the first opening in the hopper is closed, transferring the graft material out of the hopper through a second opening in the hopper to deliver the graft material to a surgical site.  Brubaker’s instrument, although containing a hopper with the openings claimed in the method and the closure of the opening etc., is not intended for the use as claimed and, as discussed with respect to claim 10’s allowance above, does not discuss the ‘collecting graft material’ and ‘forming the collected material into a shape suitable for insertion into a surgical site’ steps as claimed in combination with the use of the instrument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brubaker (US Pat. No. 5,612,187).
Regarding claim 1, Brubaker discloses an instrument for containing a graft (clot 256 - Fig. 1; it is noted that the ‘graft’ is not positively recited as part of the claimed invention and is not being considered as such) configured for delivery to a surgical site (this language is intended use; it is considered that Brubaker’s instrument is capable of moving the clot material out of the distal end of the instrument for delivery to a surgical site and, as will be seen below, Brubaker’s instrument contains all of the claimed structural requirements that are claimed to be configured for delivery to a surgical site) comprising: a hopper 250, 232 (Fig. 1) with a longitudinal axis, the hopper 250, 232 being configured to receive graft material through a first opening 300 (seen in Fig. 3) in the hopper 250, 232; a cover 310 (Figs. 2 & 3) movably coupled to the hopper 250, 232 such that there is an unobstructed pathway to an interior of the instrument when the cover 310 is in a first position (when cover 310 is removed from the hopper 250, 232; seen in Fig. 3), and the first opening 300 is substantially blocked to substantially block the pathway to the interior of the instrument when the cover is in a second position (examiner italicizes ‘substantially’ to note that the term is interpreted as not fully blocking but mostly blocking; Figure 6 represents the second position of the cover 310); and a transfer port 296 (outlet port; Figs. 1-3) coupled to the hopper 250, 232 at a second opening in the hopper 250, 232 (the end of the hopper 250, 232 to which 296 is attached is considered to have the ‘second opening’ through which discharging is possible, transporting material from the hopper 250, 232 through the discharge port 296), wherein the second opening provides a passageway for graft material from the hopper 250, 232 (see parenthetical discussion in previous line).
Regarding claim 2, Brubaker further discloses wherein the hopper 250, 232 has a generally cylindrical shape extending along its longitudinal axis (interior portion 282 of hopper 250, 232 is generally cylindrical extending along the longitudinal axis of the hopper casing 250, 232; Figs. 5-7).
Regarding claim 3, Brubaker further discloses wherein the first opening 300 in the hopper 250, 232 extends along a longitudinal side of the hopper 250, 232 through which the hopper 250, 232 may be side-loaded (Fig. 3).
Regarding claim 5, Brubaker further discloses wherein the cover includes a bin that is positioned over the first opening in the hopper when the cover is in the first position (the ‘bin’ is considered to be created by wall members 312, 314 of cover 310 that create the concavity of the cover surrounding the opening 300 - cross section of Fig. 6 shows this best).
Regarding claim 6, Brubaker further discloses wherein the transfer port 296 includes a tube that extends away from the hopper 250, 232 through which graft material may be passed out of the hopper 250, 232 (Fig. 1).
Regarding claim 9, Brubaker further discloses a plunger 240 (Fig. 1) configured to pass through a third opening in the hopper 250, 232 on the opposite side of the hopper 250, 232 from the second opening and be advanced through the third opening, the hopper 250, 232, and the second opening to push contents of the hopper 250, 232 out of the second opening (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US Pat. No. 5,612,187).
Regarding claim 7, Brubaker discloses in column 6, lines 33-37 the alternative design of tapering the instrument toward the outlet port 296.  Claim 7 recites ‘wherein the tube includes a distal end with a beveled tip configured to be inserted into a tissue defect at the surgical site and configured for passage of the graft material’.  It is considered that modifying the distal of the outlet port tube to be beveled using the alternative suggestion in Brubaker’s disclosure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 21, 2022